Citation Nr: 1448711	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  14-29 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability (TDIU), prior to April 26, 2010.  



REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) as the Veteran is 89 years old.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to January 1946.  He served in combat during World War II.  

In a March 2013 decision, the Board of Veterans' Appeals (Board) granted entitlement to a TDIU.  This action was implemented in a June 2013 rating decision of the Hartford, Connecticut, Regional Office (RO), of the Department of Veterans Affairs (VA), which also assigned an effective date of April 26, 2010.  This matter comes to the Board from that rating decision with the Veteran appealing the assigned effective date.


FINDING OF FACT

The Veteran met the schedular criteria for a TDIU on October 30, 2009, and his service-connected disabilities precluded him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

Entitlement to an effective date of October 30, 2009, for a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107, § 5110(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.400(o)(2), 3.340, 3.341(a) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted as an effective date of October 30, 2009 for TDIU is being granted and this is the effective date sought.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Earlier Effective Date

The Veteran and his representative/agent (hereinafter representative) discussed at a prior February 2011 Decision Review Officer (DRO) hearing that the Veteran has been unemployed for many years, since he was about 63 years old, due primarily due to his headaches, dizziness, and coronary artery disease (CAD).  He had also indicated earlier that he was unable to work due to psychiatric disability.  Currently, his representative asserts that although a TDIU was granted effective April 26, 2010, the grant should be retroactive to October 30, 2009, the original date of service connection for most of the Veteran's disabilities and asserts that CAD was also present at that time.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The type of claim that is at issue, a TDIU rating claim, qualifies as a claim for increased disability compensation.  The United States Court of Appeals for Veterans Claims (Court) determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  Thus, the type of claim that is at issue here qualifies as a claim for increased disability compensation.  Therefore, this claim is subject to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after the treatment, but the treatment occurred within the prior one year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment.  An effective date for an increase cannot precede the date of service connection.  

In this case, a claim of service connection for compensation purposes for headaches, dizziness, post-traumatic stress disorder (PTSD), hearing loss, and tinnitus, was received on October 30, 2009.  A March 2010 rating decision granted service connection for PTSD (30 percent disabling), bilateral hearing loss (10 percent disabling), and tinnitus (10 percent disabling), with all ratings effective from October 30, 2009; and denied service connection for headaches and dizziness.  The combined rating was 40 percent from October 30, 2009.

The Veteran perfected an appeal for the two service connection issues as well as the issue of a higher rating for PTSD.  In a March 2013 Board decision (discussed further below), the Veteran also indicated that he was unable to work, at least in part, due to his psychiatric condition.  Although the RO separately adjudicated that matter of a TDIU, denying this claim in October 2010, that issue was also part and parcel of the higher rating for PTSD issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of a higher rating claim when raised by the record).  

During the course of the appeal, the RO also denied service connection for CAD and hypertension, both issues were appealed to the Board.  

In a September 2012 Board decision, service connection for CAD, chronic vertigo (or dizziness), headaches, and hypertension was granted.  The Board's decision was implemented via an October 2012 rating decision, which, in pertinent part, assigned a 10 percent rating for chronic dizziness, a noncompensable rating for headaches, and a higher 50 percent rating for PTSD, all effective from October 30, 2009, the date of the service connection claims.  The RO additionally granted ratings for hypertension and CAD from later effective dates (November 20, 2010 and April 26, 2010, respectively), as well as a 70 percent rating for PTSD from June 11, 2012.  

In sum, as of October 30, 2009, service connection was in effect for PTSD (50 percent disabling), bilateral hearing loss (10 percent disabling), tinnitus (10 percent disabling), vertigo/dizziness (10 percent disabling), and headaches (noncompensable) and residual of resection of right deviated septum (noncompensable).  The combined rating was 60 percent.  Since October 30, 2009 is the effective date sought for a TDIU from the Veteran and his representative, only disabilities for which service connection was established may be considered.  Likewise, that is the first date when a TDIU may be awarded since there were no service-connected disabilities prior to that point.  So, although technically an "increased rating" claim, the date of service connection is the earliest date for the assignment of a TDIU.  Also, and as noted, since the appeal for a higher rating for TDIU was from the March 2010 rating decision which assigned the PTSD rating which was appealed, the date of service connection is appropriate as the earliest possible effective date, i.e., the appeal stems from that rating decision.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability as well as multiple injuries incurred in action.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013). 

In this, case, the combined rating for just PTSD, tinnitus, and hearing loss, as of October 30, 2009, was 60 percent per 38 C.F.R. § 4.25.  All of those disabilities were from a common etiology or injury, and can also alternatively, be considered as due to multiple injuries incurred in action, specifically, from the same combat injury from gunfire/bombings.  Acoustic trauma resulted in the ear disabilities.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  The same gunfire and bombings resulted in the PTSD.  See VA examination dated February 16, 2010.  The Board in this regard finds that the language of "multiple injuries incurred in action" is broad enough to encompass an in-service stressor.

The effective date of a benefit is based upon a variety of factors, including the date of claim for a benefit and date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has established that once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based upon individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 (2001).  In essence, Roberson establishes when a claim for individual unemployability must be recognized or inferred.  As noted, in this case, the Board considers the claim for a TDIU to coincide with the claim of service connection since the appeal arose from the rating decision granting service connection (for PTSD).  

Thus, the Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  The issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In the March 2013 Board decision, the Board granted entitlement to a TDIU.  The Board indicated that the Veteran met the schedular criteria for a TDIU as of April 26, 2010, when service connection was established for CAD.  The Board considered whether a TDIU was warranted prior to that date, but indicated that the Veteran did not meet the schedular criteria.  However, subsequent to that decision, VA, as noted, provided an interpretation of the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  As noted, per that interpretation, the Veteran met the schedular criteria.  Although the Board addressed the evidence of record with regard to whether the Veteran was unemployable, the conclusion was that none of the opinions of records addressed whether the combination of service-connected disabilities was sufficient to produce unemployment.  The Board ultimately found that the Veteran's overall disabilities, concluding the PTSD and CAD, rendered the Veteran unemployable.  However, the Board did not state that those disabilities exclusively caused unemployability nor did the Board assign an effective date.  

In light of the foregoing, the Board is not precluded at this time from assigning an effective date prior to April 26, 2010, based on the prior March 2013 Board decision because it was not final on that point.  Accordingly, the Board finds that an effective date of October 30, 2009, is warranted as the Veteran met the schedular criteria on that date and was unemployable due to his service-connected disabilities in effect at that time.  It was noted on his February 2010 PTSD report that the Veteran had problems at his jobs due to anger and authority figure issues.  His service-connected dizzy spells and headaches also inhibited his employment due to his recurrent issues with passing out which interfered with driving and likely other duties.  Thus, the Veteran met the schedular criteria for a TDIU on October 30, 2009, and his service-connected disabilities precluded him from securing or following a substantially gainful occupation.  


ORDER

Entitlement to an earlier effective date of October 30, 2009, for a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


